DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the limitations: 
“the article dispensing component”;
“a first panel”;
“a second panel”;
“article storage area”;
“second panel is biased towards the first panel”;
“flexible member”; and
“aligned recesses”
as recited in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Therefore, the limitations “wherein the folded portion includes a plurality of folds” as recited in claim 14 lines 1-2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “36” has been used to designate both an “article storage area” and “article”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitations “wherein the flap is present on the front panel to define an opening in the front panel,” in lines 6-7.  It is unclear as to how the flap defines an opening in the front panel when the flap is used to restrict the opening created in the front panel.  As best construed, the flap does not define an opening but rather the flap obstructs the defined opening. Appropriate clarification is required.

Claim 1 recites the limitations “a folded portion contained within the internal chamber, the article dispensing component comprising a first panel and a second panel configured together to form an article storage area, the article storage area configured to receive a plurality of articles, wherein the first panel is stationary and the second panel is biased towards the first panel via one or more flexible members, the first and second panels comprising one or more aligned recesses configured to receive the one or more flexible members” in lines 11-17.  It is unclear as to what specific elements of the embodiment or the structure of the embodiment the applicant is reciting since, the disclosure in the specifications does not disclose the cited structure using the same element names. Appropriate clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 15-18 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Gjerlov (US 5,842,441).

Referring to claim 1.  Gjerlov discloses a dispensing assembly (Figure 11), comprising: 
a container (22) comprising a front panel (132; Figure 16), a rear panel (128), a top panel (124), a bottom panel (136), a first side panel (130), and a second side panel (134), wherein the front panel, the rear panel, the top panel, the bottom panel, the first side panel, and the second side panel define an internal chamber (interior of 22); 
a flap, wherein the flap (161; Figure 14) is present on the front panel (132) to define an opening in the front panel (opening after removal of portion 120), wherein the opening includes a first portion (left portion of opening to flap 161) and a second portion (right portion of opening to flap 161), wherein the first portion is defined by the first side panel (130) and a first edge of the flap (left edge portion of flap 161) and the second portion is defined by the second side panel (134) and a second edge of the flap (right edge portion of flap 161); and 
(structure of the below limitations is not specifically shown in the drawings)
a folded portion (bottom folded portion of container; see Figure 13) contained within the internal chamber (interior of 22), the article dispensing component (160; Figure 13) comprising a first panel (158) and a second panel (150) configured together to form an article storage area (interior area of 22), the article storage area configured to receive a plurality of articles (20), wherein the first panel (158) is stationary and the second panel (150) is biased (inclined) towards the first panel (158) via one or more flexible members (folding member 156, 152 and 154), the first and second panels (158 and 150) comprising one or more aligned recesses (interior cavity space to support an article between members 158 and 150; Figure 14) configured to receive the one or more flexible members (folding member 156, 152 and 154).

Referring to claim 2.  Gjerlov discloses a dispensing assembly (Figure 11), 
wherein the flap (161) is separated from an upper portion of the front panel (top portion of panel 132) via a border or fold line (border line 122; Figure 16).

Referring to claim 3.  Gjerlov discloses a dispensing assembly (Figure 11), 
wherein the front panel (132) comprises a base portion positioned below the flap (bottom portion of 120).

Referring to claim 4.  Gjerlov discloses a dispensing assembly (Figure 11), 
wherein a lower edge of the flap (bottom tip of 161) is separated from an upper edge of the base portion of the front panel (bottom portion of 120 when removed).

Referring to claim 15.  Gjerlov discloses a dispensing assembly (Figure 11), 
wherein the folded portion (bottom folded portion of container; see Figure 13) includes a horizontal section (section 158) extending from an upper edge of a base portion (upper edge of the thickness of panel 158 resting on the bottom panel, after panel 120 is removed; Figure 13 and 14) of the front panel to a fold (fold between panel 158 and 150 of member 160), wherein the fold is located between the front panel (132) and the rear panel (128) with respect to a horizontal direction or x-direction, wherein the fold (fold between panel 158 and 150 of member 160) is folded at an angle (see incline angle of panel 150 from panel 158) to define an angled section of the folded portion extending from the fold to the rear panel (128), wherein the angled section (see incline angle of panel 150 from panel 158) has an angle ranging from about 100 degrees to about 170 degrees with respect to the horizontal or x-direction (see incline angle of panel 150 from top surface of 158 to top surface of 150; Figure 14) .

Referring to claims 16 and 17.  Gjerlov discloses a dispensing assembly (Figure 11), 
wherein at least one of the front panel, the rear panel, the top panel, the bottom panel, the first side panel, and the second side panel is constructed of carton cardboard stock, paperboard, heavy structural paper, container stock, corrugated paperboard, plastic coated paper, a plastic sheet, a wax-coated paper, or a combination thereof (at least one panel is made from cardboard; Col. 10 line 1).

Referring to claim 18.  Gjerlov discloses a dispensing assembly (Figure 11), 
wherein the articles comprise personal protective equipment (supply of bottles 20 containing a quantity of pre-mixed base shampoo; Co. 4 line 45).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gjerlov (US 5,842,441) in view of Miller (US 8,118,212).

Referring to claims 5-8.  Gjerlov discloses a dispensing assembly (Figure 11), 
wherein the lower edge of the flap (bottom tip of 161) is separated from the upper edge of the base portion by a large distance.
Gjerlov does not disclose the lower edge of the flap is separated from the upper edge of the base portion by a distance ranging from about 0.5 millimeters to about 2 millimeters.
Miller discloses a dispensing assembly (Figure 2), wherein the lower edge of the flap (52; Figure 2) substantially extends to the base portion (46a).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Gjerlov to include wherein the lower edge of the flap (52; Figure 2) substantially extends to the base portion (46a) as taught by Miller because a flap extending substantially across the full length of the opening would provide an improved debris covering of the opening and the larger flap would keep the articles partially hidden within the dispenser when not in use.
It would have been further obvious matter of design choice to have comprised the lower edge of the flap as being separated from the upper edge of the base portion by a distance ranging from about 0.5 millimeters to about 2 millimeters, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USOQ 237 (CCPA 1955).

Referring to claim 9.  Miller discloses a dispensing assembly (Figure 2), wherein the first edge of the flap (left edge of flap 44a and 44b) and the second edge of the flap (right edge of flap 44a and 44b) each include a plurality of radii of curvature (see Figure 3).

Referring to claims 10-13.  Gjerlov in view of Miller do not specifically disclose the first edge of the flap and the second edge of the flap each include a first radius of curvature ranging from about 3 millimeters to about 5 millimeters.
It would have been an obvious matter of design choice to have comprised the first edge of the flap and the second edge of the flap each include a first radius of curvature ranging from about 3 millimeters to about 5 millimeters since, such a modification in shape would account for no change in the device.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Daley, 357 F.2d 669, 149 USPQ 47 CCCPA 1966.

Referring to claim 14.  Miller discloses a dispensing assembly (Figure 2), wherein the folded portion (bottom folded portion of container; see Figure 13) includes a plurality of folds (see base in Figure 13).

Claim 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Gjerlov (US 5,842,441) in view of Umentum (US 2015/0203282 A1).

Referring to claims 19 and 20.  Gjerlov does not disclose the personal protective equipment comprises protective eyewear.
Umentum discloses a dispenser for packaging and dispensing eyewear (12; Figure 10).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Gjerlov to include the articles to be dispensed as comprises protective eyewear as taught by Umentum because compatibility of the dispenser to house and dispense different types of articles would increase potential sales of the dispenser container.

Referring to claim 21.  Umentum discloses a dispenser for packaging and dispensing eyewear (12; Figure 10) wherein at least one insert (20) configured to retain the articles (22) within the internal chamber (interior of the housing 12).

Referring to claims 22 and 23.  Umentum discloses a dispenser for packaging and dispensing eyewear (12; Figure 10) wherein the at least one insert (20) is configured to cover at least a portion of the opening (when the positioned dispenser 12 is upright, the insert 20 bears against the inner surface of the bottom wall of 12, thus covering a portion of the opening between members 16 and 24).

Referring to claim 24.  Umentum discloses a dispenser for packaging and dispensing eyewear (12; Figure 10) wherein the at least one insert (20) comprises an elongated portion (42) configured to prevent tangling of the articles within the internal chamber (see orientation of articles 22 disposed of 20; Figure 10).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314. The examiner can normally be reached M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH KUMAR/           Primary Examiner, Art Unit 3651